Title: To Benjamin Franklin from Mary Lucas, 2 December 1746
From: Lucas, Mary
To: Franklin, Benjamin


Mr. Franklin
December the 2d 1746
As my husbeand Robt. Lucas in his Life time Did take the Newes Papers, and now is Decesed I now think it no Longer Proper to have them, these are to Requst the faver of you to Stoop them, and Send Down what his Estate is indebted to you for them and I Shall Pay for them at the time oppointed by Law. From Sir your humble Servant
Mary Lucas Executrix
 Addressed: To Mr. Benjamin Franklin, Post-  master in Philadelphia  this